     DAVID YEREMIAN & ASSOCIATES, INC.
 1   David Yeremian (SBN 226337)
     David@yeremianlaw.com
 2   Jason Rothman (SBN 304961)
     Jason@yeremianlaw.com
 3   535 N. Brand Blvd., Suite 705
     Glendale, California 91203
 4   Telephone: (818) 230-8380
     Facsimile: (818) 230-0308
 5
     UNITED EMPLOYEES LAW GROUP, PC
 6   Walter Haines (SBN 71075)
     whaines@uelg.com
 7   5500 Bolsa Ave., Suite 201
     Huntington Beach, CA 92649
 8   Telephone: (310) 652-2242
 9   Attorneys for Plaintiff Jesse Rodriguez,
     on behalf of himself and all others similarly situated
10
11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13 JESSE RODRIGUEZ, an individual, on behalf Case No.: 5:18-cv-03219-EJD
     of himself and others similarly situated,
14                                                     [Assigned for all purposes to the Honorable
                                                       Edward J. Davila]
15                           Plaintiffs,
                                            [PROPOSED] ORDER GRANTING
             vs.
16                                          PLAINTIFF’S UNOPPOSED MOTION FOR
                                            PRELIMINARY APPROVAL OF CLASS
17   BCFORWARD RAZOR LLC, an Indiana        AND COLLECTIVE ACTION
                                            SETTLEMENT, APPROVAL OF CLASS
18   Limited Liability Company, BUCHER AND
     CHRISTIAN CONSULTING, INC., an Indiana NOTICE,   AND SETTING FINAL
                                            APPROVAL     HEARING
19   Corporation; and DOES 1 through 50,
     inclusive,                             [Filed concurrently with Notice of Motion;
20                                          Memorandum; and Declaration of David
                           Defendants.      Yeremian]
21
                                                       Hearing:      June 13, 2019
22                                                     Time:         9:00 a.m.
                                                       Dept.:        1
23
24
25
26
27
28
                                                     -1-
                ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                                               ORDER
                      12
 2           On June 13, 2019, this Court conducted a hearing on Plaintiff Jesse Rodriguez’s

 3   (“Plaintiff”) Motion for Preliminary Approval of Class and Collective Action Settlement (the

 4   “Motion”). Having considered the Motion and the points and authorities and declarations

 5   submitted in support of the Motion, including the Stipulation of Settlement and Release

 6   (“Settlement Agreement” or “Settlement”) and GOOD CAUSE appearing, IT IS HEREBY

 7   ORDERED that the Motion is GRANTED, subject to the following findings and orders:

 8           1.       All initial-capped terms contained herein shall have the same definitions as set

 9   forth the Settlement Agreement, which is attached as Exhibit A to the declaration of Plaintiff’s
10   counsel, David Yeremian, filed in support of the unopposed motion for preliminary approval.
11      2.        The Settlement Class shall be conditionally certified for settlement purposes only and shall
12   consist of all non-exempt Customer Service Representatives, Application Support Specialists,
13   Contact Center Agents, Customer Support Agents, Subscription Support Agents, Customer

14   Service Agents, Incubation Specialists, Product Specialist Support Agents, Premium Customer

15   Service Representatives, Renewals Specialists, Developer Support Operations Specialists, App

16   Technical Supports, Technical Support Analysts, Application Review Analysts and In-Store Tech

17   Supports who have provided resources to Accenture LLP through their employment with

18   BCForward Razor LLC in California from April 23, 2014 through April 30, 2019 (the “Class

19   Period”). The Court recognizes that certification under this Order is for settlement purposes only,

20   and shall not constitute or be construed as an admission by Defendants that this action is

21   appropriate for class, collective or representative treatment for litigation purposes. Entry of this

22   Order is without prejudice to the rights of Defendant to oppose certification of a class in this

23   action should the proposed settlement not be granted final approval.

24      3. The Settlement Class shall be conditionally certified for settlement purposes only and

25   pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure and 29 U.S.C. section

26   201, et seq., and shall not constitute or be construed as an admission by Defendants that this action

27   is appropriate for class, collective or representative treatment for litigation purposes. Entry of this

28   Order is without prejudice to the rights of Defendants to oppose certification of a class in this

                                                        -2-
                  ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   action should the proposed settlement not be granted final approval.

 2           4.        Considering the factors set forth in Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026

 3   (9th Cir. 1998), the Court further finds that, for purposes of preliminary approval, and considering:

 4   the strength of the allegations set forth in Plaintiff’s First Amended Complaint; the strength of

 5   Defendants’ defenses to those claims; the risk, expense, complexity, and likely duration of further

 6   litigation; the risk of obtaining and/or maintaining class action status throughout the litigation; the

 7   extent of discovery completed and the stage of the proceedings; the experience and views of

 8   counsel; the presence and/or absence of a governmental participant; and the amount offered in

 9   settlement of the claims, the proposed Settlement Agreement is fair on its face. The Court
10   therefore finds on a preliminary basis that the proposed terms of the Settlement Agreement set
11   forth in Exhibit A to the Declaration of David Yeremian are reasonable, and grants preliminary
12   approval of the proposed Settlement.

13           5.        The Court also finds, on a preliminary basis, that the Settlement is fair, adequate

14   and reasonable to the Settlement Class Members and within the range of reasonableness when

15   balanced against the probable outcome of further litigation relating to class action certification,

16   liability, and damages issues, and potential appeals of rulings. The Court further finds that

17   Plaintiff’s counsel conducted extensive investigation and research and informal discovery have

18   been conducted such that they were able to reasonably evaluate the strengths and weaknesses of

19   Plaintiff’s claims and the ability to certify them. The Court further finds that settlement at this time

20   will avoid substantial costs, delay, and risks that would be presented by the further prosecution of

21   the litigation.

22           6.        Based on a review of the papers submitted by the Parties, the Court finds that the

23   Settlement Agreement is the result of arms-length negotiations conducted after Plaintiff’s counsel

24   had adequately investigated the claims and become familiar with the strengths and weaknesses of

25   the claims. The assistance of an experienced mediator in the settlement process supports the

26   Court’s conclusion that the proposed settlement is non-collusive. The Court finds on a preliminary

27   basis that the Settlement is within the range of reasonableness of a settlement that could ultimately

28   be given final approval by this Court, and hereby grants preliminary approval of the Settlement.

                                                        -3-
                  ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1          7.       The Court preliminarily approves the Settlement Agreement, including all of the

 2   terms and conditions set forth therein and the Maximum Settlement Amount and allocation of

 3   payments.

 4          8.       The Court conditionally appoints Plaintiff Jesse Rodriguez to represent the

 5   Settlement Class Members for settlement purposes only.

 6          9.       The Court conditionally appoints David Yeremian, Esq., and David Yeremian &

 7   Associates, Inc., as counsel for the Settlement Class Members for settlement purposes only.

 8          10.      The Court appoints ILYM Group, Inc. as the Claims Administrator and

 9   preliminarily approves the allocated Settlement Administration expenses. The Claims
10   Administrator will prepare final versions of the Class Notice, incorporating into it the relevant
11   dates and deadlines set forth in this Order and the Settlement Agreement, and will carry out the

12   notice procedures set forth in the Settlement Agreement.

13          11.      The Court concludes that the Class Notice, at Exhibit 1 to the Settlement

14   Agreement, as well as the procedure set forth in the Settlement Agreement for providing notice to

15   the Settlement Class Members will provide the best notice practicable under the facts and

16   circumstances of this case. There is no alternative method of notice that would be more practical

17   or more likely to notify Settlement Class Members. The Class Notice fairly, plainly, accurately,

18   and reasonably informs the Settlement Class Members of: (a) the nature of the Action, the

19   definition of the Settlement Class Members, the identity of Class Counsel, and the essential terms

20   of the Settlement Agreement, including the plan of allocation; (b) Plaintiff and Class Counsel’s

21   applications for the Plaintiff’s Service Award and Class Counsel’s request for attorneys’ fees and

22   litigation costs; (c) how to participate in and receive proceeds under the Settlement; (d) how to

23   object to or request exclusion from the Settlement; and (e) how to obtain additional information

24   regarding the Action and the Settlement. The Court thus finds that the notice requirements for

25   class and collective actions are satisfied. The rights of any potential Class Members who disagree

26   with or do not accept any terms or conditions of the proposed Settlement are adequately protected

27   in that they may exclude themselves from the Settlement and proceed with any alleged claims they

28   may have against Defendants, or they may object to the Settlement and appear before this Court.

                                                     -4-
                  ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   However, to do so they must follow the procedures outlined in the Settlement Agreement and

 2   Notice of Class Action Settlement. Failure to follow the procedures outlined in the Settlement

 3   Agreement and Notice of Class Action Settlement for making objections shall result in waiver and

 4   the objector shall be forever foreclosed from challenging any of the terms of the Settlement.

 5           12.      The Court approves, as to form and content, the proposed Notice of Class Action

 6   Settlement

 7           13.      The Court directs the mailing, by First-Class U.S. mail, of the Class Notice in

 8   accordance with the schedule set forth below and the other procedures described in the Settlement

 9   Agreement. The Court finds that the method selected for communicating the preliminary approval

10   of the Settlement Agreement to Class Members is the best notice practicable under the

11   circumstances, constitutes due and sufficient notice to all persons entitled to notice, and thereby

12   satisfies due process.

13           14.      Plaintiff has provided notice of the settlement to the California Labor and

14   Workforce Development Agency, satisfying the requirements of PAGA.

15           15.      All proceedings and all litigation of the Action, other than those pertaining to the

16   administration of the Settlement, are stayed pending the Final Approval Hearing.

17           16.      Plaintiff and the Settlement Class Members are prohibited from prosecuting any

18   claims against Defendants or the Released Parties pending the Final Approval Hearing.

19           17.      The preliminary approval of the Settlement, certification of the Settlement Class

20   Members, and all actions associated with them, are undertaken on the condition that they shall be

21   vacated if the Settlement Agreement is terminated or disapproved in whole or in part by the Court,

22   or any appellate court and/or other court of review in which event the Settlement Agreement and

23   the fact that it was entered into shall not be offered, received, or construed as an admission or as

24   evidence for any purpose, including but not limited to an admission by any Party of liability or

25   non-liability or of the certifiability of a litigation class or the appropriateness of maintaining a

26   representative action.

27   ///

28   ///

                                                       -5-
                   ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1              18.      The following dates shall govern for purposes of this Settlement:

 2
 3                  Due Date                                         Activity
           30 days after the Court     Last day for Defendants to produce the Class List to the Claims
 4         grants preliminary          Administrator
           approval of the
 5         Settlement
 6         Not later than 21           Last day for the Claims Administrator to mail Class Notice to all
           calendar days after         Class Members
 7         Defendant produces the
           class data
 8         14 days before the          Last day for Plaintiff to file the Motion for Approval of Attorneys’
           deadline for objecting to   Fees and Costs and Class Representative Service Award (“Fees
 9         the settlement              Motion”) and Declaration from Claims Administrator, Class
10                                     Representative, and Class Counsel in support

11
12
13
           Not later than 30           Last day for the Settlement Class Members to mail Requests for
14         calendar days after the     Exclusion or Objections to the Settlement
15         Claims Administrator
           mails the Class Notice
16                                     Deadline for Class Counsel to File Motion for Final Approval of the
            Sept. 19
           __________, 2019            Settlement, Declaration from Administrator, and Supplemental
17                                     Documents for Fees Motion (28 days before Final Approval
                                       Hearing)
18
19                                     Proposed Date for Final Approval Hearing and Fees Motion
           October 17, 2019
20
21   In the event the Settlement is not finally approved, or otherwise does not become effective in

22   accordance with the terms of the Settlement Agreement, this Order shall be rendered null and void

23   and shall be vacated, and the Parties shall revert to their respective positions as of before entering

24   into the Settlement Agreement. The Court’s findings are for purposes of certifying a settlement

25   class and to settle the matter and will not have any claim or issue preclusion or estoppel effect in

26   any other action against Defendants, or in this action if the Settlement is not finally approved.

27   ///

28   ///

                                                         -6-
                      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1        IT IS SO ORDERED.

 2            June 12, 2019
     DATED: __________________          _____________________________________
                                        HONORABLE EDWARD J. DAVILA
 3                                      JUDGE OF THE NORTHERN DISTRICT OF CALIFORNIA
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -7-
             ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
